Exhibit 10.2
(BANK OF AMERICA LOGO) [f52187f5218701.gif]
AMENDMENT NO. 1 TO LOAN AGREEMENT
     This Amendment No. 1 (the “Amendment”) dated as of April 17, 2009, is among
Bank of America, N.A. (the “Bank”), California Water Service Group, CWS Utility
Services, New Mexico Water Service Company, Washington Water Service Company,
and Hawaii Water Service Company, Inc. (collectively, the “Borrowers”).

RECITALS
     A. The Bank and the Borrowers entered into a certain Loan Agreement dated
as of May 30, 2007 (together with any previous amendments, the “Agreement”).
     B. The Bank and the Borrowers desire to amend the Agreement.

AGREEMENT
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.
     2. Amendments. The Agreement is hereby amended as follows:
          2.1 Paragraph 1.2 is hereby amended to read in its entirety as
follows:
          1.2 Availability Period. The line of credit is available between the
date of this Agreement and the date that is three hundred and sixty-four
(364) days after the date of that certain Amendment No. 1 to Loan Agreement
among the Bank and the Borrowers that amends this Agreement, or such earlier
date as the availability period may terminate as provided in this Agreement (the
“Facility No. 1 Expiration Date”).
          2.2 Paragraph 1.4(a) is hereby amended to read in its entirety as
follows:
          (a) The interest rate is a rate per year equal to the Bank’s Prime
Rate minus 0.75 percentage point.
          2.3 Paragraph 1.5(a) is hereby amended to read in its entirety as
follows:
          (a) The LIBOR Rate plus 1.0 percentage point.
          2.4 Paragraph 3.1(a) is hereby amended to read in its entirety as
follows:
          (a) Unused Commitment Fee. The Borrowers agree to pay a fee on any
difference between the Facility No. 1 Commitment and the amount of credit they
actually use, determined by the average of the daily amount of credit
outstanding during the specified period. The fee will be calculated in arrears
at 0.15% per year. The calculation of credit outstanding shall include the
undrawn amount of letters of credit.

- 1 -



--------------------------------------------------------------------------------



 



This fee is due on June 30, 2009, and on the last day of each following quarter
until the expiration of the availability period.
     3. Representations and Warranties. When the Borrowers sign this Amendment,
each Borrower represents and warrants to the Bank that: (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which such Borrower is bound, and (d) if such
Borrower is a business entity or a trust, this Amendment is within such
Borrower’s powers, has been duly authorized, and does not conflict with any of
such Borrower’s organizational papers.
     4. Condition. This Amendment will be effective when the Bank receives, in
form acceptable to the Bank, payment by the Borrowers of all costs, expenses and
attorneys’ fees (including allocated costs for in-house legal services) incurred
by the Bank in connection with this Amendment.
     5. Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Agreement shall remain in full force and effect.
     6. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
     7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

- 2 -



--------------------------------------------------------------------------------



 



This Amendment is executed as of the date stated at the beginning of this
Amendment.

                  Bank of America, N.A.    
 
           
 
  By        /s/ Thomas R. Sullivan
 
   
 
      Thomas R. Sullivan, Senior Vice President    
 
                California Water Service Group    
 
           
 
  By        /s/ Martin Kropelnicki
 
Martin Kropelnicki, Vice President,
Chief Financial Officer and Treasurer    
 
                CWS Utility Services    
 
           
 
  By        /s/ Martin Kropelnicki
 
Martin Kropelnicki, Vice President,
Chief Financial Officer and Treasurer    
 
                New Mexico Water Service Company    
 
           
 
  By        /s/ Martin Kropelnicki
 
Martin Kropelnicki, Vice President,
Chief Financial Officer and Treasurer    
 
                Washington Water Service Company    
 
           
 
  By        /s/ Martin Kropelnicki
 
Martin Kropelnicki, Vice President,
Chief Financial Officer and Treasurer    
 
                Hawaii Water Service Company, Inc.    
 
           
 
  By        /s/ Martin Kropelnicki
 
Martin Kropelnicki, Vice President,
Chief Financial Officer and Treasurer    

- 3 -